Per Curiam.
This case is submitted on the people’s motion to affirm. James Ray Walker pled guilty to a charge of assault with intent to commit rape, MCLA § 750.85 (Stat Ann 1962 Rev § 28.280). He appeals, contending that his guilty plea was accepted in violation of GCR 1963, 785.3 because his admissions of guilt were qualified and equivocal and indicated that he had no recollection of the crime.
*369The nature of the defendant’s admissions must be judged in the context in which they were made. People v. Wilkins (1966), 3 Mich App 56. When this is done, it is clear that the defendant’s admissions of guilt are unqualified and unequivocal and that he does remember the crime.
The motion to affirm is granted.